In this medical malpractice action, the appeal is by plaintiffs from an order of the Supreme Court, Kings County, dated November 13, 1974, which, inter alla, directed pretrial discovery. By written stipulation, dated February 28, 1975, the parties, through their attorneys, have agreed that the order be modified as set forth in the stipulation. In accordance with the stipulation, the order is modified by adding thereto a decretal paragraph that the order shall be interpreted as follows: (1) plaintiffs shall give defendants authorizations to examine all hospital records upon which plaintiffs will rely upon the trial of the action; (2) the medical records of all treating physicians which plaintiffs intend to offer into evidence are to be delivered to defendants; and (3) plaintiffs’ examination before trial of the defendant Searle shall be held in Skokie, Illinois, except that, if convenient, said defendant’s representatives will submit to such examination in New York City. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.